FILED
                                                                                         COURT O APPEALS
                                                                                             E OF
                                                                                                  DP/ S!' U       11

                                                                                        2J RsF;    Y20 AM I0 : 56
     IN THE COURT OF APPEALS OF THE STATE OF WAS
                                                                                                   i    WA S? I        I` 0U

                                            DIVISION II

In re Marriage of:                                                       No. 44196 -9 -II


KENNETH ANDERSON,


                                 Appellant,                       UNPUBLISHED OPINION


        v




RANA BLAES, f/k/ a RANA ANDERSON,


                                 Respondent.

                                      Andersonl

            BJORGEN, J. —   Kenneth               appeals from the trial court' s denial of his motion to


revise a decision by the superior court commissioner denying his request to terminate his

obligation to make support payments to his former wife, Rana Blaes, on behalf of his daughter,


EA. Kenneth argues that, under the temis of a 2009 child support order, his obligation should


have terminated when EA turned 18 because she was not enrolled in high school on her birthday.

Because Kenneth has failed to show that the trial court abused its discretion in continuing his

support obligation under the 2009 order, we affirm.


                                                   FACTS


            Following their divorce, Kenneth was ordered to make child support payments to his

former wife, Rana Anderson, now Rana Blaes, for the benefit of their two children, EA and her




1 We refer to Kenneth Anderson by his first name for clarity, and we refer to the daughter by her
initials.
No. 44196 - -II
          9



brother. The order, filed September 25, 2009, provided that


        s] upport shall     be   paid:   Until the child(ren) reach( es) the age of 18 or as long as
       the childr(en) remain( s) enrolled in high school, whichever occurs last, except as
        otherwise provided below [ with respect to post secondary education].

Clerk' s Papers ( CP) at 36.


        On May 24, 2012, Kenneth filed a petition to modify his child support obligations,

requesting termination of support for EA, with credit for payments made since December 2011.

In his attached declaration, Kenneth alleged that EA had not been enrolled in high school as of


her 18th birthday and stated his belief that his support obligation therefore terminated on that

date. EA turned 18     on   November 10, 2011.       Kenneth asserted that Blaes had only sought to have

EA enrolled after the Division of Child Support of the Department of Social and Health Services


DCS) requested proof of enrollment to determine Blaes' s continuing eligibility to receive child

support payments. In support of his petition, Kenneth attached a letter from EA' s high school


counselor, a letter DCS sent to Blaes requesting proof of EA' s enrollment, and a copy of EA' s

school records.




        Following a hearing on Kenneth' s petition, the commissioner entered an order of child

support for EA' s brother, adding the following relevant handwritten notations:

        F.        Court reserves the issue of the termination of support for [ EA] to allow
        respondent [ Blaes] to present her evidence of enrollment. If the court finds enrollment
        occurred after 11/ 10/ 11 [ EA' s] support will be terminated effective with Nov. 2011.
        G.        A review hearing shall be scheduled to determine the termination issue and to
        review [ EA' s] complete Oakland High School records.


CP at 93. Thus, the commissioner plainly agreed that, unless EA had been enrolled on her 18th

birthday, Kenneth' s obligation to support her terminated on that date.




                                                         2
No. 44196 -9 -II



        Following the subsequent review hearing, the commissioner entered an order on

September 18, 2012, reciting that the court had " reviewed the records and files herein and [ been]

fully advised" and requiring Kenneth to resume making support payments for EA. CP at 113 -14.

If the commissioner entered a specific finding that EA was enrolled on her 18th birthday, it does

not appear in the record.


        Kenneth moved to revise the commissioner' s order, again requesting termination of his

obligation to support EA. A Pierce County Superior Court judge heard the motion to revise on

October 12, 2012. The court noted that EA remained enrolled in school and inquired whether


she was " still   dependent   and   in   need of support."    Verbatim Report of Proceedings ( VRP) at 2.


Kenneth, appearing through counsel, maintained that the only relevant issue was whether EA had

enrolled in school by her 18th birthday, presenting essentially the same arguments made in his

previous petition to revise his child support obligations. Blaes, appearing pro se, described her

efforts to further EA' s education, asserting that EA continued to attend classes and remained

dependent.


        The court-denied the motion to revise, but entered a new order ofchild supportproviding

for automatic termination of Kenneth' s support obligation if EA did not meet specific academic


criteria. The order did not include any specific findings as to when EA enrolled in high school.

Kenneth timely appeals.

                                                    ANALYSIS


        The heart of Kenneth' s argument is that under the 2009 support order his obligation


terminated as a matter of law on EA' s 18th birthday, unless she was enrolled in high school on

that date. We disagree    with      this reading   of   the order,   holding   that it should not be   interpreted to
No. 44196 - -II
          9



automatically terminate support if EA were not enrolled in high school on her 18th birthday.

Given that reading, we conclude that the superior court did not abuse its discretion in continuing

Kenneth' s support obligation under the terms of the 2009 order.


                                        I. SCOPE AND STANDARD OF REVIEW

         We may   affirm the court         below "` on   any grounds established by the pleadings and

supported   by the   record. "'    In re Marriage ofRideout, 150 Wash. 2d 337, 358, 77 P.3d 1174 ( 2003)

quoting Truck Ins. Exch.          v.   VanPort Homes, Inc., 147 Wash. 2d 751, 766, 58 P.3d 276 ( 2002)).


The interpretation of a child support order presents a question of law that we review de novo. In

re   Marriage of Sagner, 159 Wn.           App.   741, 749, 247 P.3d 444 ( 2011).   In general, however, we


review a trial court' s decision on a petition to modify a child support order for abuse of

discretion, and will overturn the decision only if it was manifestly unreasonable or based on

untenable grounds or reasons. Schumacher v. Watson, 100 Wash. App. 208, 211, 997 P.2d 399

2000). In addition, substantial evidence must support the trial court' s findings of fact


supporting a modification of child support. In re Marriage of Peterson, 80 Wash. App. 148, 152 -

53, 906 P. 2d- 1009 (
                   1995):          The party challenging the teal court' s decision bears the burden of

demonstrating an abuse of discretion. Schumacher, 100 Wash. App. at 211.

         We review the final decision of the superior court, but when the superior court denies a


motion to revise a court commissioner' s ruling on a motion to modify a child support order, it

adopts the commissioner' s findings, conclusions, and ruling as its own. State ex rel. J.V.G. v.

Van Guilder, .
             137 Wn.       App.        417, 423, 154 P.3d 243 ( 2007).   When a trial court fails to explicitly

articulate findings of fact or distinguish them from conclusions of law, we exercise discretion in




                                                            4
No. 44196 - -II
          9



determining what facts the superior court actually found. Tapper v. State Emp' t Sec. Dep' t, 122
Wash. 2d 397, 406, 858 P.2d 494 ( 1993).


II. UNDER THE 2009 CHILD SUPPORT ORDER, ENROLLMENT ON EA' s 18m BIRTHDAY WAS NOT A
                                    PREREQUISITE TO CONTINUED SUPPORT


          Washington       statute provides   that, "[   u] nless otherwise agreed in writing or expressly

provided in the decree, provisions for the support of a child are terminated by emancipation of

the   child."   RCW 26. 09. 170( 3).   Emancipation generally occurs no later than when the child

reaches the age of majority, set by the legislature at 18 years. In re Marriage of Giinlett, 95
Wash. 2d 699, 702 -04, 629 P.2d 450 ( 1981); RCW 26. 28. 010. When a child support order


explicitly provides for post- majority support, however, a parent' s child support obligation may

continue beyond the age of majority if the child remains dependent in fact. RCW 26. 09. 100( 1),

170( 3); Childers     v.   Childers, 89 Wash. 2d 592, 597 -99, 575 P.2d 201 ( 1978). Under an order that


expressly provides for such post- majority support, a court may even modify a parent' s
obligation2




                pursuant to a motion filed after the child has reached 18 years, so long as the support

has not yet terminated. In re Marriage of Cota, 177 Wash. App. 527, 535 -36, 312 P.3d 695

2013);    Balch v. Balch, 75 Wash. App. 776, 779, 880 P.2d 78 ( 1994).

          The effect of the 2009 child support order in EA' s situation pivots on the requirement


that support be paid until she " reach( es) the age of 18 or as long as [ she] remain( s) enrolled in

high   school, whichever occurs        last...."         CP   at   36.   This explicitly provides for post- majority

support of EA, meeting one of the two central requirements noted above for continuation of




2
    For example, by adding a support obligation for postsecondary educational expenses.

                                                              5
No. 44196 - -II
          9



support   beyond the 18th     birthday. The other requirement, that the child remain dependent in

fact, is not at issue in this appeal. With this, Kenneth' s position reduces to the argument that the


language " as long as [ EA] remains enrolled in high school" necessarily means that any lapse in

enrollment, however brief, after the age of majority would terminate the support obligation.

          Our Supreme Court held in Gimlett, 95 Wash. 2d at 704 -
                                                             05, that


           w]here a judgment is ambiguous, a reviewing court seeks to ascertain the intention of the
          court entering the original decree by using general rules of construction applicable to
          statutes, contracts and other writings.
                                                   Callan v. Callan, 2 Wash. App. 446, 468 P.2d 456
           1970). This is " not a question of fact, but is a question of law for this court." Leavy,
          Taber, Schultz & Bergdahl v. Metro. Life Ins. Co., 20 Wash. App. 503, 504, 581 P.2d 167
           1978). Normally the court is limited to examining the provisions of the decree to resolve
          issues concerning its intended        effect.   Kirk   v.   Cont' l Life & Accident Co., 85 Wash. 2d 85,
          88, 530 P.2d 643 ( 1975).


          Under these standards, the phrase " as long as [ EA] remains enrolled in high school"

could plausibly mean, as Kenneth argues, that any lapse in enrollment after her 18th birthday

terminates his support obligation. This reading, however, works against the purpose of the

statutory scheme governing child support. The statement of legislative intent codified in the

dissolution   statute, chapter   26. 09 RCW,      provides      that "[   i]n any proceeding between parents

under this chapter, the best interests of the child shall be the standard by which the court
determines    and allocates   the   parties'   parental responsibilities."
                                                                                 RCW 26.09. 002. Terminating

support for an 18- year - to finish high school due to any lapse in enrollment, no matter how
                        old

short or justified, hardly serves the child' s best interests.

          Also instructive is the approach the legislature took in other, related situations. The


statute setting the requirements for a court- ordered award of postsecondary support explicitly




                                                            6
No. 44196 - -II
          9



provides that the support obligation " shall be suspended automatically during the period or

periods the child fails to comply with" those requirements. RCW 26. 19. 090. Thus, a parent' s

obligation to support a child who falls out of "good academic standing" at college, and thus out

of compliance with the statutory requirements, would not terminate entirely, but would instead

resume once the child regains such standing. With this flexibility afforded to postsecondary

students, it would be anomalous to deprive a high school student of all support for a similar lapse

in compliance.


         To be consistent with the statutory purposes it serves, the 2009 order should not be

interpreted to terminate support solely because EA was not enrolled in high school on her 18th

birthday. The parties do not dispute that EA was enrolled and attending classes at the time

Kenneth filed his petition. The evidence submitted by Kenneth shows, at most, a six -day lapse

in   enrollment   from EA'   s   birthday to   her full -ime
                                                        t      enrollment on   November 16, 2011.   With such


a short break in enrollment after her birthday, the trial court did not abuse its discretion in

declining to terminate Kenneth' s support obligation. Reading the 2009 order consistently with

its purpose,EA remained enrolled in high school within the meaning of the order.

                                                   CONCLUSION


         Under the circumstances presented, the superior court did not abuse its discretion in


refusing to terminate Kenneth' s support obligation for EA For that reason, we affirm.

         A majority of the panel having determined that this opinion will not be printed in the

Washington Appellate Reports, but will be filed for public record in accordance with RCW




                                                          7
No. 44196 -9 -II



2.06.040, it is so ordered.




                              8